Citation Nr: 1232656	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability (claimed as right leg disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel






INTRODUCTION

The Veteran served on active duty from March 1979 to January 1983, and has unverified reserve service from January 1978 to April 1978 and December 1995 to September 2004.  The Veteran also has unverified National Guard service from May 1983 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama, that denied the Veteran's claim of entitlement to service connection for a right leg disability. 

In a statement dated in May 2008, the Veteran stated that his claim of entitlement for service connection for a right leg disability should be considered as a claim of entitlement to service connection for a right knee disability. 

In May 2009 and January 2011, the Board remanded this matter for additional development and adjudication.

Review of the Virtual VA paperless claims processing systems does not show any pertinent documents that are not already associated with the physical claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary before this claim is ready for appellate review.  

The United States Court of Appeals for Veterans' Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  The current claim was filed in October 2004.  

Private medical records from April 2006 show that the Veteran sought treatment for right knee pain.  He was diagnosed with patellofemoral compression syndrome.  This diagnosis fulfills the threshold for showing a current disability.  See id.; 38 C.F.R. § 3.303.

In May 2011, the Veteran was afforded a VA examination.  Upon clinical examination, the examiner determined that the Veteran did not have a current right knee disability and did not provide an opinion.  As explained above, a current right knee disability has been demonstrated, and VA is obliged to obtain a medical opinion in light of this diagnosis.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(c)(4).  The appeal is remanded for an addendum nexus opinion as described in the instructions below.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any medical treatment records for his right knee and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for any right knee disability. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to his appeal.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, contact the May 2011 VA examiner or another appropriately qualified healthcare provider for a medical opinion.  

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  

For diagnosed patellofemoral compression syndrome and any other right knee diagnosis shown since October 2004, the examiner must provide the following opinions:

(a) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current right knee disability is related to the injuries he incurred during Army Physical Fitness Testing (APFT) on October 5, 2002. 

(b) The examiner should also opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current right knee disability was aggravated by the injuries he incurred during APFT on October 5, 2002. 

(c) If the examiner opines that the Veteran's current right knee disability is not related to, or aggravated by, the injuries he incurred during APFT on October 5, 2002, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current right knee disability is otherwise related to his military service, or any incident therein. 

(d) The examiner should also opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current right knee disability is related to, or is a symptom or part and parcel of, his non-service-connected inclusion body myositis. 

(e) If the examiner opines that the Veteran's current right knee disability is related to, or is a symptom or part and parcel of, his non-service-connected inclusion body myositis, the examiner should opine as to whether the Veteran's non-service-connected inclusion body myositis and/or the claimed right knee disability clearly and unmistakably existed prior to his entry into service; and if so, whether the claimed right knee disability underwent a permanent aggravation, beyond its natural progression, caused by the Veteran's service.  The examiner should also render an opinion as to the extent, if any, that the non-service-connected inclusion body myositis affected the claimed right knee disability during service.

The examiner is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.  The examiner is directed to express his or her conclusions for questions of clear and unmistakable evidence in terms of clear and unmistakable evidence.  

The examiner must provide reasons for the opinions.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of right knee pain and a continuity of symptomatology, must be acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  The RO/AMC should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

4.  Readjudicate the Veteran's claim of entitlement to service connection for a right knee disability, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


